By the Court.
No appeal lies in this case.— The statute does not admit an appeal from the judgment of the Court of Common Pleas, unless the value of the debt, damage, or matter in dispute, exceed the value of £20. See Thomson v. Wales, ante, 35.— This is an action of debt by book, and although the declaration alleges — That the defendant owes £30, by book, to the plaintiff, yet it appears by the pleadings, that the book produced in court on oyer, in evidence of the plaintiff’s demand, contained only one article, charged at £9; which is the proper evidence of the value of the debt in dispute, and shows that it does not amount to the value that entitles to an appeal. The statute ought not to be eluded by anything alleged in the declaration.